Exhibit 10.1



SCHOLASTIC CORPORATION 2007 OUTSIDE DIRECTORS
STOCK INCENTIVE PLAN

Amended and Restated Effective July 18, 2012

 

 

1.

Name and General Purpose

          The name of this plan is the Scholastic Corporation 2007 Outside
Directors Stock Incentive Plan (the “Plan”). The purpose of the Plan is to
attract and retain the services, for the benefit of Scholastic Corporation, a
Delaware corporation (the “Company”), of experienced and knowledgeable directors
who are not employees of the Company (the “Outside Directors”) and to provide an
additional incentive for such Outside Directors through ownership of the common
stock, par value $.01 per share, of the Company (the “Common Stock”).

 

 

2.

Grants to Outside Directors

          The board of directors of the Company (the “Board”) shall determine
the amount and form of compensation to be paid to Outside Directors for serving
as a member of the Board. The compensation to be paid in stock options or
“Restricted Stock Units” (as hereinafter defined) under the Plan shall be
determined by the Board from time to time. For the fiscal year of the Company
beginning June 1, 2012, the Board has determined that it will award stock
options and Restricted Stock Units to each Outside Director having a combined
value, as determined by the Board, of $70,000, with sixty percent (60%) of such
award to be awarded as Restricted Stock Units and forty percent (40%) of such
award to be awarded as stock options.

          Subject to the provisions of Section 13 hereof, each individual (other
than any director electing not to participate hereunder) who is, at the
conclusion of each annual meeting of the Company’s stockholders occurring after
the effective date of the Plan, an incumbent Outside Director, shall
automatically be granted, as of each such date (or, if applicable, the next
succeeding business day), (i) an option to purchase such number of shares of
Common Stock as shall be determined by the Board at an exercise price per share
equal to 100% of the Fair Market Value of the Common Stock on such date, and
(ii) such number of Restricted Stock Units as shall be determined by the Board.

          For purposes of this Section 2, “Fair Market Value” shall mean the
average of the high and low selling prices of the Common Stock on the date on
which the Common Stock is to be valued hereunder, or, if none, on the last
preceding date prior to such date on which such prices were quoted, as reported
on the NASDAQ Stock Market, Inc. L.L.C. (“NASDAQ”). All options granted under
the Plan shall be non-qualified stock options.

1

--------------------------------------------------------------------------------



          “Restricted Stock Unit” or “RSU” represents an unfunded, unsecured
right to receive in the future, if the conditions of an RSU award are met, one
share of Common Stock for each RSU awarded. No shares of Common Stock shall be
issued to an Outside Director on the date of the RSU grant.

 

 

3.

Exercise of Options

          Subject to the provisions of Section 5 hereof, an option granted
hereunder may not be exercised until the earlier of (i) twelve (12) months from
the date of grant, and (ii) the date of the Annual Meeting of Stockholders next
following the date of grant.

          Except as provided in Section 5 below or an applicable award
agreement, an option may be exercised, in whole or in part, at any time and from
time to time during the period beginning with the earlier of (i) twelve (12)
months from the date of grant, and (ii) the date of the Annual Meeting of
Stockholders next following the date of grant and ending on the option
expiration date, by following the procedures established by the Company and its
designated record keeper at the time of exercise specifying the number of shares
of Common Stock to be purchased upon any such exercise.

          No shares of Common Stock shall be issued until full payment therefor
has been made as provided in the applicable award agreement. An Outside Director
shall have no rights as a stockholder of the Company with respect to any shares
of Common Stock subject to an option until such time as the Outside Director has
properly exercised his or her option, paid in full for the shares subject to
such option, and executed any representations required by the Company.

          Each option granted hereunder shall expire on the tenth anniversary of
the date on which it was granted, if not sooner terminated as provided herein.

 

 

4.

Restricted Stock Units

          An RSU award shall not vest prior to the earlier of (i) twelve (12)
months from the date of grant, and (ii) the date of the Annual Meeting of
Stockholders next following the date of grant. Shares of Common Stock in respect
of a vested RSU award shall be issued to an Outside Director within thirty (30)
days from the vesting of an RSU as provided in an award agreement.

          The record established by the Company of the Restricted Stock Units
awarded to an Outside Director does not constitute any stock or property of the
Company. No funds or shares of Common Stock shall be placed in trust or set
aside to assure payment of an award of Restricted Stock Units. Restricted Stock
Units are an unfunded, unsecured promise of the Company to issue Common Stock in
the future, subject to vesting and other conditions in the Plan or an applicable
award agreement. The right of an Outside Director to receive shares of

2

--------------------------------------------------------------------------------



Common Stock in settlement of an RSU shall be no greater than any general
unsecured creditor of the Company. An Outside Director shall have no rights as a
stockholder with respect to shares of Common Stock which may be issued in
settlement of an RSU until the date of issuance of a certificate for such shares
(as evidenced by the appropriate entry on the books of the Company or a duly
authorized transfer agent). No adjustment shall be made for dividends,
distributions or other rights for which the record date is prior to the date
such certificate is issued.

 

 

5.

Termination of Services of Outside Directors

          (a)      In the event that an Outside Director to whom an option has
been granted under the Plan shall cease to serve on the Board of Directors,
otherwise than by reason of death or disability, such option may be exercised
(to the extent that the Outside Director is entitled to do so at the time of
such option exercise) at any time and from time to time within six (6) months
after such cessation of service, but not thereafter, and in no event after the
date on which, except for such cessation of service, the option would otherwise
expire; provided, however, that, in the event an Outside Director to whom an
option has been granted under the Plan shall cease to serve on the Board of
Directors but shall have been designated as a Director Emeritus, his or her
option shall continue to be exercisable (to the extent his or her option has
become exercisable at the time of such exercise) until six (6) months after
termination of his or her Director Emeritus status or expiration of the option,
whichever occurs first.

          (b)      In the event that an Outside Director to whom an option has
been granted under the Plan shall cease to serve on the Board of Directors by
reason of disability (as determined by the Board of Directors on the basis of
all the facts and circumstances), such option may be exercised, in full or in
part, by the Outside Director or his or her legally appointed representative
(notwithstanding that the option may not yet otherwise have become exercisable
with respect to all or part of such shares as of the date of disability) at any
time and from time to time within twelve (12) months after such cessation of
service, but not thereafter, and in no event after the date on which, except for
such disability, the option would otherwise expire.

          (c)      If an Outside Director to whom an option has been granted
under the Plan dies (i) while he or she is serving on the Board of Directors,
(ii) within three (3) months after cessation of service on the Board of
Directors other than by reason of disability, or (iii) within twelve (12) months
after cessation of service on the Board of Directors by reason of disability,
such option may be exercised:

                    1)         in the case of death while serving on the Board
of Directors, as to all or any part of the remaining unexercised portion of the
option, notwithstanding that the option may not yet otherwise have become
exercisable with respect to all or part of such shares as of the date of death;

3

--------------------------------------------------------------------------------



                    2)         in the case of death after cessation of service
on the Board of Directors or death after termination of such service by reason
of disability, to the extent that the Outside Director was entitled to do so at
the date of his or her death, giving effect to the provisions of subsections (a)
and (b) above of this Section 5; and

                    3)         in each case by the person who acquired the right
to exercise such option by bequest or inheritance or by reason of the death of
the Outside Director, but in no event after the date on which the option would
otherwise expire under Section 3 of the Plan.

                    4)         Notwithstanding the provisions of subsections (b)
and (c) above of this Section 5, in no event shall any option granted under the
Plan be exercised within six (6) months of the date of grant.

          (d)      In the event that an Outside Director to whom an RSU has been
granted under the Plan for a year shall cease to serve as an Outside Director
prior to the earlier of (i) twelve (12) months from the date of grant, and (ii)
the date of the Annual Meeting of Stockholders next following the date of grant
otherwise than by reason of death or disability, the RSU award for such year
shall be forfeited upon such cessation of services. In the event that an Outside
Director to whom an RSU has been granted shall cease to serve on the Board of
Directors but shall have been designated as a Director Emeritus, such director
shall be deemed to continue in service as an Outside Director until termination
of his or her Director Emeritus status for purposes of determining the vesting
of an RSU award and cessation of services as a director. In the event that an
Outside Director to whom an RSU has been granted under the Plan shall cease to
serve as an Outside Director prior to the earlier of (i) twelve (12) months from
the date of grant, and (ii) the date of the Annual Meeting of Stockholders next
following the date of grant on account of death or (as determined by the Board
of Directors on the basis of all the facts and circumstances) disability, the
RSU award shall become immediately vested and non-forfeitable and shares of
Common Stock in respect of such RSU award shall be distributed within thirty
(30) days after such cessation of services. In the event that an Outside
Director ceases to serve as an Outside Director, any shares of Common Stock in
respect of a vested undistributed RSU award shall be distributed within thirty
(30) days after such cessation of services.

 

 

6.

Transferability

          No option or Restricted Stock Unit granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated, other than by will or by
the laws of descent and distribution.

 

 

7.

Shares Reserved

          The aggregate number of shares reserved for issuance pursuant to the
Plan shall be 500,000 shares of Common Stock, or the number and kind of shares
of stock or other

4

--------------------------------------------------------------------------------



securities which shall be substituted for such shares or to which such shares
shall be adjusted as provided in Section 8.

          Such number of shares may be set aside out of the authorized but
unissued shares of Common Stock not reserved for any other purpose, or out of
issued shares of Common Stock acquired for and held in the treasury of the
Company.

          Shares subject to, but not sold or issued under, any option or
Restricted Stock Unit terminating, expiring or cancelled for any reason prior to
its exercise in full will again be available for awards thereafter granted
during the balance of the term of the Plan.

 

 

8.

Adjustments Due to Stock Splits, Mergers, Consolidations, etc.

          If, at any time, the Company shall take any action, whether by stock
dividend, stock split, combination of shares, or otherwise, which results in a
proportionate increase or decrease in the number of shares of Common Stock
theretofore issued and outstanding, the number of shares which are reserved
under the Plan shall be automatically adjusted, and both the number of shares
which, at such time, are subject to outstanding option or Restricted Stock Unit
awards and the number of shares to be awarded in the future to Outside Directors
shall be adjusted in the same proportion (with appropriate adjustment to the
option price); provided, however, that the Company shall not be obligated to
issue fractional shares.

          In the event of any increase, reduction, or change or exchange of
Common Stock for a different number or kind of shares or other securities of the
Company by reason of a reclassification, recapitalization, merger,
consolidation, reorganization, stock dividend, stock split or reverse stock
split, combination or exchange of shares, repurchase of shares, change in
corporate structure or otherwise, the Board of Directors shall conclusively
determine the appropriate equitable adjustments, if any, to be made under the
Plan, including without limitation adjustments to the number or type of shares
which have been authorized for issuance under the Plan but have not yet been
placed under option or RSU, the number or type of shares which are subject to
outstanding awards or may be awarded in the future as grants to Outside
Directors, as well as the price per share covered by each option outstanding
under the Plan which has not yet been exercised.

 

 

9.

Withholding or Deduction of Taxes

          If, at any time, the Company is required under applicable laws or
regulations to withhold, or to make any deduction for, any taxes or take any
other action in connection with the exercise of any option hereunder or the
vesting or delivery of Common Stock in respect of a Restricted Stock Unit, the
Company shall have the right to deduct from all amounts payable in cash any
taxes required by law to be withheld therefrom, and, in the case of payments in
the form of Common Stock, the Outside Director to whom such payments are to be
made shall be required to pay to the Company the amount of any taxes required to
be

5

--------------------------------------------------------------------------------



withheld, or, in lieu thereof, the Company shall have the right to retain, or
sell without notice, a sufficient number of shares of Common Stock to cover the
minimum amount required to be withheld.

 

 

10.

Administration

          The Plan shall be administered by the Board of Directors. Subject to
the provisions of the Plan, the Board of Directors shall have the sole and
complete discretionary authority to:

          (a)          adopt, revise, and repeal such administrative rules,
guidelines and practices governing the Plan as it shall from time to time deem
advisable;

          (b)          construe and interpret the terms of the Plan and any
option, RSU or other award issued under the Plan (and any agreements relating
thereto), to resolve any doubtful or disputed terms, and otherwise settle all
claims and disputes arising under the Plan;

          (c)          correct any defect, supply any omission or reconcile any
inconsistency in the Plan or in any award agreement relating thereto in the
manner and to the extent it shall deem necessary to effectuate the purposes and
intent of the Plan;

          (d)          determine the amount and form of compensation to be paid
to Outside Directors from time to time, the allocation of such compensation
among the awards to be made under the Plan, the terms and conditions of each
award, the number of shares of Common Stock to be covered by each award, and the
value or method of determining the value of each type of award under the Plan;

          (e)          delegate responsibility and authority for the operation
and administration of the Plan, including delegation of all or any portion of
the authority invested in the Board pursuant to this Section 10 or otherwise in
the Plan to a committee of the Board of Directors, and appoint employees and
officers of the Company and its affiliates to act on its behalf and employ
persons to assist in fulfilling its responsibilities under the Plan, including
authorizing employees and officers to execute on behalf of the Company any
instrument required to effect the grant of an award made by the Board under the
Plan;

          (f)          make all other decisions and determinations as may be
required or appropriate under the terms of the Plan or an award agreement as the
Board may deem necessary or advisable for the administration of the Plan; and
otherwise supervise the administration of the Plan.

          All decisions by the Board or a committee thereof shall be final and
binding on all Outside Directors and shall be given the maximum deference
permitted by law.

          The entire expense of administering the Plan shall be borne by the
Company.

6

--------------------------------------------------------------------------------




 

 

11.

Compliance with Applicable Law

          Notwithstanding any other provision of the Plan, the Company shall not
be obligated to issue any shares of Common Stock, or grant any option or RSU
with respect thereto, unless it is advised by counsel of its selection that it
may do so without violation of the applicable federal and state laws pertaining
to the issuance of securities or the provisions of any national securities
exchange or NASDAQ, and the Company may require any securities so issued to bear
a legend, may give its transfer agent instructions, and may take such other
steps as in its judgment are reasonably required to prevent any such violation.

          All awards and transactions under the Plan are intended to comply with
any applicable exemptive conditions under Rule 16b-3 promulgated by the US
Securities and Exchange Commission under the Securities Exchange Act of 1934, as
amended (“Rule 16b-3”) and the Board shall interpret and administer the Plan,
award agreements, and any Plan guidelines in a manner consistent therewith. All
awards under the Plan shall be deemed approved by the Board and shall be deemed
an exempt purchase under Rule 16b-3. Any provisions in the Plan or an award
agreement inconsistent with Rule 16b-3 shall be inoperative.

 

 

12.

Amendment and Termination

          It is the intention of the Company that no payment or entitlement
pursuant to the Plan will give rise to any adverse tax consequences to an
Outside Director under Section 409A of the Internal Revenue Code and Department
of Treasury regulations and other interpretive guidance issued thereunder,
including those issued after the date hereof (collectively, “Section 409A”). The
Plan shall be interpreted to that end and, consistent with that objective and
notwithstanding any provision herein to the contrary, the Company may
unilaterally take any action it deems necessary or desirable to amend any
provision herein to avoid the application of or excise tax or other penalties
under Section 409A, including any actions to exempt an award from Section 409A
or comply with the requirements of Section 409A. Further, no effect shall be
given to any provision herein in a manner that reasonably could be expected to
give rise to adverse tax consequences under Section 409A. Neither the Company
nor its current or former employees, officers, directors, representatives or
agents shall have any liability to any current or former Outside Director with
respect to any accelerated taxation, additional taxes, penalties or interest for
which any current or former Outside Director may become liable in the event that
any amounts payable under the Plan are determined to violate Section 409A.

          The Board of Directors may amend or discontinue the Plan at any time
and from time to time; provided, however, that (a) unless otherwise required by
law, no amendment, alteration or discontinuation shall be made which would
impair the rights of an Outside Director with respect to any outstanding option
or RSU which has been granted under the Plan without such individual’s consent
and (b) no amendment shall be effective without the approval of the stockholders
of the Company if stockholder approval of the amendment is

7

--------------------------------------------------------------------------------



then required pursuant to Rule 16b-3, the applicable rules of any national
securities exchange or NASDAQ, or the Delaware corporation law or other
applicable laws.

          Except in connection with a corporate transaction involving the
Company (including without limitation a transaction described in Section 8 or a
change in control of the Company), without the approval of the Company’s
stockholders, the Board cannot approve either (i) the cancellation of
outstanding options in exchange for the grant in substitution therefor of new
options having a lower exercise price, (ii) the amendment of outstanding options
to reduce the exercise price thereof, or (iii) the cancellation of outstanding
options with an exercise price above the current stock price in exchange for
cash or other securities. This limitation shall not be construed to apply to
“issuing or assuming an option in a transaction to which Section 424(a)
applies,” within the meaning of Section 424 of the Code.

 

 

13.

Effective Date

          The effective date of the Plan as originally adopted is July 18, 2007,
the date on which it was originally adopted by the Board of Directors, having
subsequently received the requisite stockholder approval from the holders of the
Company’s Class A Stock, per value $.01 per share (the “Class A Holders”). The
Plan shall terminate on July 18, 2017. The effective date of this Amended and
Restated Plan is July 18, 2012, the date it was adopted by the Board of
Directors; provided, however, that this Amended and Restated Plan is also
subject to the approval of the Class A Holders at the Annual Meeting of
Stockholders to be held in September 2012.

 

 

14.

Governing Law

          The Plan shall be governed by, and construed in accordance with, the
laws of the State of Delaware.

8

--------------------------------------------------------------------------------